Per Curiam:
The decree of the orphans’ court definitely fixed the liability of William Oliver and his sureties, to the plaintiffs in this case, in the sum of $2,913.79. From this they could only be relieved by payment, or some binding agreement Avith the subsequent guardian which would be equivalent to payment. Admittedly payment was never made; and we agree Avith the court below, that no such arrangement was made with George Oliver, the son and administrator of William Oliver, as would relieve *98either the estate or surety of the latter. He agreed to let George keep and use the money until the youngest ward came of age, on paying 8 per cent interest. But this contract was without consideration ; lawful interest followed as of course, and the extra 2 per cent which was usurious would apply when paid on the principal debt. There was, therefore, no time when the surety could not have compelled a collection of the claim; hence, if he was injured by the delay, it arose from his own neglect.
The judgment is affirmed.